Citation Nr: 1502337	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polymyositis.  

2.  Entitlement to service connection for a right thigh/muscle condition due to Gulf War Syndrome/undiagnosed illness.  

3.  Entitlement to service connection for a left thigh/muscle condition due to Gulf War Syndrome/undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

5.  Entitlement to service connection for irritable bowel syndrome (IBS).  

6.  Entitlement to service connection for interstitial lung disease, claims as pulmonary fibrosis, respiratory condition).  

7.  Entitlement to service connection for a right knee condition due to Gulf War Syndrome/undiagnosed illness.  

8.  Entitlement to service connection for a left knee condition due to Gulf War Syndrome/undiagnosed illness.  

9.  Entitlement to service connection for a right shoulder condition due to Gulf War Syndrome/undiagnosed illness.  

10.  Entitlement to service connection for a left shoulder condition due to Gulf War Syndrome/undiagnosed illness.  

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

12.  Entitlement to Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to June 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2010 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

During the pendency of the appeal, and prior to the promulgation of a decision in the matter, the Board was notified that the appellant died in October 2014.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 C.F.R. § 3.1010(b) (2014).  As provided for in this provision, a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  Id.  


ORDER

The appeal is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


